Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted March 24, 2021 wherein the rejections of record in the previous action are traversed.  This application is a national stage application of PCT/JP2016/078250, filed September 26, 2016, which claims benefit of foreign application JP2015-192743, filed September 30, 2015.
Claims 12-17 are pending in this application.
Claims 12-17 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori et al. (Foreign publication JPH10236967, reference and English machine translation of record in previous action) in view of Denton et al. (Reference of record in previous action)
The claimed invention is directed to a method of treating a patient suffering from vascular endothelial disorder in scleroderma comprising administering to the subject glycyrrhetinic acid. (e.g. glycyrrhizic acid, also referred to as glycyrrhizin)

Denton et al. discloses that almost all patients suffering from systemic sclerosis (scleroderma) develop Raynaud’s phenomenon, which results in ulceration and critical digital ischemia. (p. 134 right column first paragraph) There is interest in modifying vasculopathy so as to reduce complications including digital ulceration. (p. 139 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the fermented licorice extract described by Yasunori et al. to a subject suffering from systemic scleroderma exhibiting Raynaud’s phenomenon and finger ulceration.  One of ordinary skill in the art would have been motivated to treat this subject population because Denton et al. discloses that Raynaud’s phenomenon is nearly universal in patients with systemic scleroderma.  One of ordinary skill in the art would reasonably have expected success because Yasunori et al. discloses that this composition is useful for treating patients suffering from Raynaud’s phenomenon.
Therefore the invention taken as a whole is prima facie obvious.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori et al. in view of Denton et al. as applied to claims 12, 13, and 15-17 above, and further in view of Yochi et al. (Foreign publication H10-330256, of record in previous action)

Yochi et al. discloses a method comprising administering a glycyrrhetinic acid compound or pharmaceutically acceptable salt thereof to a subject to treat conditions including scleroderma. (paragraph 12) In a preferred embodiment the active compound is the salt diammonium glycyrrhizinate. (paragraph 20)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer glycyrrhizininc acid diammonium salt to treat a subject suffering from Raynaud’s phenomenon caused by systemic scleroderma. One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Yasunori et al. discloses that glycyrrhizin can be used in a composition to treat Raynaud’s phenomenon, and furthermore would have concluded based on the disclosure of Yochi et al. that diammonium glycyrrhizinate is a therapeutic agent which can be administered to a subject to treat conditions including scleroderma.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments submitted March 24, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the cited references do not teach every element of the claims because there exists a recognized distinction in the literature between Raynaud’s disease, which is a primary condition, and Raynaud’s phenomenon, which is secondary to another condition such as scleroderma.  Applicant further argues that the art recognizes that there is a difference in the responsiveness of these two conditions to treatment, as evidenced by the reference Rirash et al.  Specifically Rirash et al. discloses 
With respect to the distinction between primary and secondary Raynaud’s, contrary to Applicant’s assertion regarding the opinion of the prior art, Rirash et al. does not consider primary and secondary Raynaud’s phenomenon to be completely separate and unrelated conditions.  The background description on p. 7 left column, first paragraph of Rirash et al. describes Raynaud’s phenomenon as being characterized as involving attacks of restricted blood flow to the extremities, and then proceeds to distinguish between primary and secondary RP which are differentiated in terms of severity and the present of an underlying triggering condition.  This description acknowledges primary and secondary RP as two subsets of the same general condition, rather than completely different and unrelated diseases.  This is further substantiated by the results of the study regarding RP subtypes (p. 18 comparisons 2 and 3, p. 20 right column fourth and fifth paragraphs) which concluded that calcium channel blockers reduced the frequency and severity of attacks in both primary and secondary RP.  While a difference in the effect on severity of attacks was observed between primary and secondary subtypes, this was attributed to the fact that secondary RP is typically more severe than to any absolute difference between the two subtypes.
With respect to the active agent used in the present claims, namely glycyrrhetinic or glycyrrhizic acid, while these compounds are not dyhydropyridine calcium channel blockers, they are disclosed by Yasunori et al. to be peripheral vasodilators, and therefore to have the same effect as the CCBs described by Rirash et al.  One of ordinary skill in the art would have expected that, even of some difference in the responsiveness of primary and secondary RP were to be expected, these compounds could be expected to possess some efficacy in treatment of both primary and secondary Raynaud’s.
For these reasons the rejections are deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/31/2021